Citation Nr: 1123290	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  11-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder and major depression.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1996 to August 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with adjustment disorder and depression while in service.  

2.  The Veteran currently experiences depression, which while also linked to childhood trauma, first manifested in service in part due to the stress associated with the Veteran's naval job as an aviation technician; there is clinical evidence that the current depression is related to the psychiatric diagnosis given in service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for an acquired psychiatric disorder.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

The Board notes that certain chronic conditions, including psychoses, will be presumed to be service-connected if manifested to a compensable level within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  It is noted, however, that in the current case, although the Veteran experiences a psychiatric condition, there is no evidence of psychosis.  See 38 C.F.R. § 3.384.  

Analysis

The Veteran in this case had active service in the U.S. Navy as a maintenance inspector (plane captain) for the F/A-18 Hornet aircraft.  The Veteran embarked on several deployments with USS Nimitz while serving in this capacity.  She alleges that she began to develop an adjustment disorder and major depression while serving in this role.  

The Veteran's service entrance physical examination does not include any indication of a psychiatric abnormality.  In February 1998, the Veteran got into an altercation with a noncommissioned officer, and struck that individual in the face and body several times.  She received extra duty for fighting, but was retained in the service after being counseled.  In August 1998, the Veteran received psychotherapy for mental health complaints, and she specifically mentioned that work stress was adding to her feelings of depression.  The following month, in September 1998, the Veteran was thought to have possible suicidal tendencies, and was referred to a psychiatrist.  The psychiatrist noted that the Veteran was not keen on ending her life, but wished to leave the Navy due to the stress it was causing her.  The Veteran stated that she hated her work, and she believed her supervisors to be unprofessional in dealing with her.  The Veteran noted that when she was away from her work environment, she felt relief from depressive symptoms.  In July 1999, the Veteran again was counseled by a psychiatric provider, and it was noted that there were familial as well as work problems causing mood disturbances.  At the separation physical examination of August 1999, the Veteran was found to experience depression and adjustment disorder.  The Veteran was separated under honorable conditions, with the narrative reason for separation on the DD Form 214 noted to be a "personality disorder."  

The Veteran was afforded a VA examination in November 2010 in connection with her claim for service connection.  In the associated report, the Veteran was diagnosed as having major depression that was recurrent and chronic, and alcohol abuse was also noted.  With regard to etiology, the report is somewhat conflicting.  In the first part of his assessment, the examiner notes that the Veteran had significant childhood abandonment, and that this was causative of her current depression as opposed to in-service factors; however, he did note that the depression noted in service "is related" to the current psychological condition.  

Simply, the Board notes that there is ample evidence of an acquired psychiatric disability both currently and in the naval service.  The Veteran did not have any psychiatric history upon entry into active duty, and did not display any symptoms until around two years into her enlistment.  When examined by Navy personnel, the Veteran was found to have depression and adjustment problems related to her service as a flight technician, and although family/relationship problems were noted, there was no indication that depression and/or adjustment disorder was a pre-existing condition.  The Veteran was removed from service due to a personality disorder (which was diagnosed in July 1999 as being not otherwise specified); however, there are numerous records showing that an acquired psychiatric condition was also present.   The November 2010 VA examiner stated his belief that the Veteran's depression began in childhood, although he also opined that the condition was related to service.  This, as noted, is a somewhat confusing analysis; however, given the in-service diagnosis of adjustment disorder and depression, and the evidence of current depression which, at least in part, has been found to be related to the manifestations present in service, the Board will conclude that the evidence of record supports a finding of service connection for an acquired psychiatric disorder.  Accordingly, the claim is granted.  




ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.   


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


